Per Curiam.
This was a prosecution for grand larceny. The information alleges “that on the 19th of March, 1863, at the county of Dubois, one George W. Holland did feloniously steal, &c., one iron gray horse, of the value of 75 dollars, of the goods and chattels of Wesley Nicholson,, contrary, &c.; and that he, George W. Holland, is now in the custody of the sheriff, and confined in the jail of said county upon said charge of grand larceny, he not having been indicted by a grand jury for said crime.
Plea, not guilty; verdict against the defendant, upon which the Court rendered judgment.
In this case there was no motion for a new trial or in arrest, nor does the record contain a bill of exceptions, or any exception in any form, to the rulings of the lower Court.
There is, however, a point made in reference to the jurisdiction of the Common Pleas, which it is proper to notice. The appellant says it is not enough that the information on its face shows the defendant to have been in custody and not indicted, but these facts should appear affirmatively on the order book or in the judgment of the Court. We think differently. If the facta which gave jurisdiction appear in the information, it will be sufficient. Here they are sufficiently alleged in the information, and the result is, the jurisdiction of the Court must be sustained.
The judgment is affirmed, with costs.